Title: [Diary entry: 6 March 1786]
From: Washington, George
To: 

Monday 6th. Thermometer at 36 in the morng.—37 at Noon and 37 at Night. Cloudy & heavy all day, with little wind & that soft. Mr. Lee went away about 10 Oclock and Mr. Thornton Washington came in after we had dined and stayed all night. Mr. Lund Washingtons Negro Shoemaker left working here on saturday last. Returned to the erection of my deer paddock, which the bad weather had impeded. Brought carts from the plantations to assist in drawing in the Materials for the Work.